Illinois Official Reports

                                          Appellate Court



                               Wolf v. Toolie, 2014 IL App (1st) 132243



Appellate Court              KIMBERLY WOLF, Plaintiff-Appellant, v. BERNARD TOOLIE,
Caption                      Defendant (Tacori Brooks and Dawanna Johnson, Plaintiffs; The
                             County of Cook ex rel. John H. Stroger, Jr., Hospital of Cook County,
                             Appellee).–NORA LARMENA, Plaintiff-Appellee, v. JAMES
                             CAMPBELL, Defendant (The County of Cook ex rel. John H.
                             Stroger, Jr., Hospital of Cook County, Appellant).



District & No.               First District, Fifth Division
                             Docket Nos. 1-13-2243, 1-13-2552 cons.



Filed                        September 30, 2014



Held                         In personal injury actions, attorney fees and litigation costs should be
(Note: This syllabus         deducted from plaintiff’s total recovery before calculating the amount
constitutes no part of the   to be distributed to health care services providers pursuant to the
opinion of the court but     Health Care Services Lien Act.
has been prepared by the
Reporter of Decisions
for the convenience of
the reader.)



Decision Under               Appeal from the Circuit Court of Cook County, Nos. 11-L-6267,
Review                       11-L-008513; the Hon. Randye Kogan and the Hon. Vanessa
                             Hopkins, Judges, presiding.



Judgment                     Affirmed in part and reversed in part; cause remanded.
     Counsel on               Douglas W. Graham, of Chicago, for appellant.
     Appeal
                              Jeffrey M. Brown, of Dinizulu Law Group, of Chicago, for appellee.

                              Anita M. Alvarez, State’s Attorney, of Chicago (Daniel Gallagher,
                              Jeffrey McCutchan, Kent S. Ray, and Lauren Klein, Assistant State’s
                              Attorneys, of counsel), for County of Cook.

                              Richard R. King and Sherri DeVito, both of Chicago, for amicus
                              curiae Illinois State Medical Society.




     Panel                    JUSTICE McBRIDE delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Palmer and Justice Gordon concurred in the
                              judgment and opinion.




                                                OPINION

¶1          The present appeal involves two separate cases, both stemming from separate motor
       vehicle accidents in which plaintiffs suffered personal injuries. Plaintiffs received medical care
       at John H. Stroger, Jr., Hospital of Cook County (Stroger). The County of Cook (Cook County)
       filed liens against plaintiffs for unpaid medical bills on behalf of the hospital, pursuant to the
       Health Care Services Lien Act (Act) (770 ILCS 23/1 et seq. (West 2012)). Subsequently, each
       plaintiff filed a lawsuit against the other parties involved in the accidents and recovered a
       settlement. Each plaintiff then filed a motion to adjudicate her health care services liens,
       arguing that the attorney fees and litigation costs should be deducted from the total recovery
       before calculating the amount to be distributed to the health care services providers. The
       central question on appeal is whether attorney fees and litigation costs should be deducted
       from a plaintiff’s total recovery prior to calculating the amount to be distributed to health care
       professionals and providers pursuant to the Act. The two circuit court judges decided this
       question differently: in case No. 1-13-2243, the circuit court did not deduct attorney fees and
       litigation costs from the plaintiff’s total recovery before calculating the amount to be awarded
       to Stroger for its lien against the plaintiff; in case No. 1-13-2552, the circuit court did deduct
       attorney fees and litigation costs from the plaintiff’s total recovery before calculating the
       amount to be awarded to Stroger for its lien against the plaintiff. Timely appeals were filed in
       both cases and this court subsequently allowed a motion to consolidate the two cases on appeal
       due to the identical legal issue presented.
¶2          The Act provides that health care professionals and health care providers that render any
       service in the treatment, care, or maintenance of an injured person “shall have a lien upon all

                                                   -2-
     claims and causes of action of the injured person for the amount of the health care
     professional’s or health care provider’s reasonable charges up to the date of payment of
     damages to the injured person.” 770 ILCS 23/10(a) (West 2012). The total amount of liens
     under the Act is limited and “shall not exceed 40% of the verdict, judgment, award, settlement,
     or compromise secured by or on behalf of the injured person on his or her claim or right of
     action.” Id. However, the Act also provides that “[t]he statutory limitations under this Section
     may be waived or otherwise reduced only by the lienholder.” (Emphasis added). 770 ILCS
     23/10(c) (West 2012).
¶3       The Act further creates a structure to divide the liens between health care professionals and
     health care providers, dictating that if the total amount of liens under the Act meets or exceeds
     40% of the “verdict, judgment, award, settlement, or compromise,” then neither the liens of the
     health care professionals nor the liens of the health care providers shall exceed 20% of the
     “verdict, judgment, award, settlement, or compromise.” 770 ILCS 23/10(c) (West 2012). No
     individual health care professional or health care provider may receive more than one-third of
     the “verdict, judgment, award, settlement, or compromise.” Id. However, the Act also
     provides:
             “[H]ealth care services liens shall be satisfied to the extent possible for all health care
             professionals and health care providers by reallocating the amount unused within the
             aggregate total limitation of 40% for all health care services liens under this Act; and
             provided further that the amounts of liens under paragraphs (1) and (2) are subject to
             the one-third limitation under this subsection.” (Emphasis added.) Id.
¶4       The Act also provides that when the total amount of liens under the Act exceeds 40% of the
     “verdict, judgment, award, settlement, or compromise,” attorney liens under the Attorneys
     Lien Act (770 ILCS 5/0.01 et seq. (West 2012)) “shall not exceed 30% of the verdict,
     judgment, award, settlement, or compromise.” 770 ILCS 23/10(c) (West 2012).
¶5       Similarly to the Act, the Attorneys Lien Act provides:
             “Attorneys at law shall have a lien upon all claims, demands and causes of action ***
             for the amount of any fee which may have been agreed upon by and between such
             attorneys and their clients, or, in the absence of such agreement, for a reasonable fee,
             for the services of such suits, claims, demands or causes of action, plus costs and
             expenses.” (Emphasis added.) 770 ILCS 5/1 (West 2012).
     In conjunction with the Act, the Attorneys Lien Act further states:
             “In the case of a claim, demand, or cause of action with respect to which the total
             amount of all liens under the Health Care Services Lien Act meets or exceeds 40% of
             the sum paid or due the injured person, the total amount of all liens under this
             [Attorneys Lien] Act shall not exceed 30% of the sum paid or due the injured person.”
             Id.
¶6       The procedural facts from the circuit courts’ decisions disclose the following. Kimberly
     Wolf, plaintiff in case No. 1-13-2243, was a passenger in an automobile driven by Bernard
     Toolie that was involved in a one-vehicle accident on March 21, 2010. 1 She received



         1
          Wolf’s complaint against Toolie was not included in the record on appeal, so the few details from
     the accident are taken from her opening appellate brief.

                                                   -3-
       outpatient treatment for her injuries at Stroger and incurred medical bills totaling $5,093.10.
       Wolf filed suit against Toolie and ultimately recovered a settlement of $27,000.
¶7         On April 28, 2010, Cook County issued a notice of lien against Wolf on behalf of Stroger
       pursuant to the Act.
¶8         On April 18, 2013, Wolf filed an amended motion for adjudication of medical liens in
       which she indicated that, in addition to the lien served against her by Cook County on behalf of
       Stroger, 2 she had health care liens totaling $12,257.18 from four separate health care
       professionals: Affiliated Health Care Associates, Bassam Osman, M.D., Lake Shore Open
       MRI, and Richard S. Conen, D.D.S. Wolf also alleged that her attorney fees for litigating the
       suit totaled $8,100 and costs of the lawsuit totaled $751.26. In the motion, Wolf argued that,
       pursuant to an appellate court decision from the Fifth District, Stanton v. Rea, 2012 IL App
       (5th) 110187, any health care services liens should be adjudicated on the net amount remaining
       after her attorney fees and litigation costs are subtracted from her total recovery. In applying
       the Stanton calculations, Wolf first subtracted the $8,100 in attorney fees and the $751.26 for
       the costs of the lawsuit from her total recovery of $27,000, leaving a new subtotal of
       $18,148.74. Wolf then argued that the health care lien claimants were entitled to 40% of the
       $18,148.74 subtotal to be split evenly between the categories, 20% of the subtotal going to
       health care professionals and 20% to health care providers; therefore, the health care
       professionals were entitled to $3,629.75, divided pro rata, and Stroger, as the sole health care
       provider, was entitled to $3,629.75.
¶9         On April 22, 2013, Cook County filed a response to Wolf’s amended motion, arguing that
       Stanton did not apply. More specifically, Cook County argued that because the total amount of
       health care liens, $17,350.28, exceeded 40% of Wolf’s total recovery of $27,000, the health
       care professionals were entitled to a total of 20% of the $27,000 recovery, divided pro rata,
       and Stroger as the sole health care provider was entitled to a total of 20% of the $27,000
       recovery, or $5,400. Because 20% of Wolf’s total recovery, or $5,400, exceeded Stroger’s
       $5,093.10 lien amount against Wolf, Cook County argued that Stroger was entitled to the full
       amount of its lien.
¶ 10       On April 23, 2013, the circuit court entered an order adjudicating the liens of the health
       care professionals to an amount of $3,629.75 and dismissed the case with prejudice as to those
       liens. The circuit court also retained jurisdiction to adjudicate Stroger’s lien.
¶ 11       On June 17, 2013, in a written order, the circuit court concluded that Stroger should receive
       the full amount of its $5,093.10 lien. The court observed that the plaintiff in Stanton received
       nothing from her judgment and the Stanton court held that a plaintiff should receive 30% of the
       total amount of a settlement. Stanton, 2012 IL App (5th) 110187, ¶ 17. The circuit court,
       however, reasoned that “[u]nder the limited facts of this case where the calculations show that
       Plaintiff would receive money, even after her attorney received 30% of the settlement, costs
       were paid, and Stroger Hospital received 20% of the settlement, the Stanton Court’s objective
       is satisfied.”
¶ 12       On July 10, 2013, Wolf timely appealed from the circuit court’s June 2013 order.


           2
           The amended motion to adjudicate medical liens only reflected a lien from Stroger totaling
       $4,908.52. Subsequent documentation reflects the total of $5,093.10, and Wolf is not challenging that
       amount on appeal.

                                                     -4-
¶ 13       Nora Larmena, plaintiff in case No. 1-13-2552, was the driver of a vehicle when she was
       involved in a motor vehicle accident on August 11, 2006. She received treatment for her
       injuries at Stroger and incurred medical bills, of which $4,185.60 remained unpaid. On August
       11, 2011, Larmena filed suit against defendant James Campbell, the driver of the other vehicle,
       alleging that he proximately caused her injuries. On March 12, 2013, the lawsuit resulted in a
       settlement of $24,110.60, in favor of Larmena.
¶ 14       On August 10, 2009, and July 15, 2010, Cook County issued notices of lien to Larmena on
       behalf of Stroger pursuant to the Act.
¶ 15       On May 15, 2013, Larmena filed a motion to adjudicate and/or quash any and all liens. She
       alleged that she had health care liens totaling $23,734.24, including liens from Stroger, Pain
       Net Medical Group, Chinatown Rehabilitation, Preferred Open MRI, and Jackson Park
       Hospital; attorney fees totaling $7,233.18, or 30% of her $24,110.60 recovery; and court costs
       totaling $3,480.92. Larmena argued that, pursuant to Stanton, the health care services liens
       should be adjudicated on the net amount remaining after her attorney fees and litigation costs
       are subtracted from her total recovery. In applying the Stanton calculations, Larmena first
       subtracted the $7,233.18 in attorney fees and the $3,480.92 for the costs of the lawsuit from her
       total recovery of $24,110.60, leaving a new subtotal of $13,396.50. Larmena then argued that
       the health care lien claimants were entitled to 40% of the $13,396.50 subtotal to be split evenly
       between the categories, 20% of the subtotal going to health care professionals and 20% to
       health care providers. Therefore, Larmena concluded that the health care professionals were
       entitled to $2,673.90, divided pro rata, and the two health care providers, Stroger and Jackson
       Park Hospital, were each entitled to half of the $2,673.90, or $1,336.95.
¶ 16       On June 20, 2013, the circuit court entered a written order in which the liens of Jackson
       Park Hospital and Chinatown Rehabilitation were adjudicated to zero.
¶ 17       On June 25, 2013, Cook County filed a response to Larmena’s motion, indicating that its
       lien amount against Larmena was $4,185.60. Cook County argued that, as the only lienholder
       to perfect its lien, it was entitled to up to one-third of Larmena’s total $24,110.60 recovery, or
       $8,036.86, pursuant to the Act. Cook County concluded that because Stroger’s lien was less
       than the $8,036.86 one-third of Larmena’s total recovery, Stroger was entitled to its full lien
       amount of $4,185.60. In the alternative, Cook County argued that even if the other remaining
       lienholders perfected their liens, they were health care professionals entitled to 20% of the
       recovery, divided pro rata, and Stroger would still be entitled to 20% of Larmena’s total
       recovery of $24,110.60, or $4,822.12, as the sole health care provider. Because 20% of
       Larmena’s total recovery, or $4,822.12, exceeded Stroger’s $4,185.60 lien amount against
       Larmena, Cook County argued that Stroger was still entitled to the full amount of its lien. Cook
       County also claimed that Stanton did not apply.
¶ 18       On July 11, 2013, in a written order, the circuit court found that the Stanton lien calculation
       was the proper methodology and that, after attorney fees and costs were deducted from a
       plaintiff’s recovery, health care liens should be calculated from the resulting subtotal. The
       court awarded Stroger $2,673.90 of its $4,185.60 lien, or 20% of the $13,396.50 subtotal after
       deducting plaintiff’s attorney fees and litigation costs from the total recovery of $24,110.60.
¶ 19       On August 5, 2013, Cook County timely appealed from the circuit court’s July 2013 order
       on behalf of Stroger.
¶ 20       On appeal, the central question is whether, under the Act, health care services liens are to
       be calculated from the plaintiff’s total recovery or from the subtotal resulting after attorney

                                                    -5-
       fees and costs have been subtracted from the total recovery. In addition to the briefs filed by the
       parties, we also allowed an amicus curiae brief to be filed by the Illinois State Medical Society
       and the Illinois Hospital Association in support of Stroger.
¶ 21        We review questions of statutory interpretation de novo. Taylor v. Pekin Insurance Co.,
       231 Ill. 2d 390, 395 (2008). “The cardinal rule of statutory interpretation is to ascertain and
       give effect to the intent of the legislature.” Krautsack v. Anderson, 223 Ill. 2d 541, 552 (2006).
       The language of the statute is the best indication of the legislature’s intent and therefore must
       be given its plain and ordinary meaning. Id. at 553. If the language is unambiguous, the statute
       must be given effect without the use of other aids of construction. Id. We cannot “depart from
       the plain language of the statute by reading into it exceptions, limitations, or conditions not
       expressed by the legislature.” Id. at 567-68. A court should not consider words and phrases in
       isolation, but instead should interpret each word and phrase in light of the statute as a whole.
       Id. at 553. “Each word, clause and sentence of a statute must be given reasonable meaning, if
       possible, and should not be rendered superfluous.” Standard Mutual Insurance Co. v. Lay,
       2013 IL 114617, ¶ 26. Statutes should be interpreted as a whole, “meaning different sections of
       the same statute should be considered in reference to one another so that they are given
       harmonious effect.” Jayko v. Fraczek, 2012 IL App (1st) 103665, ¶ 14.
¶ 22        According to the plain language of the Act and the Attorneys Lien Act, if the total amount
       of health care liens exceeds 40% of plaintiff’s verdict, judgment, award, settlement, or
       compromise, then attorney liens are limited to 30% of the verdict, judgment, award,
       settlement, or compromise. Contrary to the interpretation plaintiffs are suggesting, nothing in
       the language of the Act or the Attorneys Lien Act suggests that healthcare liens must be
       calculated from the net amount of a plaintiff’s verdict, judgment, award, settlement, or
       compromise, after costs and attorneys fees have been deducted. Statutes are to be read together
       in harmony. Jayko, 2012 IL App (1st) 103665, ¶ 14. We note that both the Act and the
       Attorneys Lien Act use the exact same language in regard to the percentage limitations for both
       health care liens and attorney liens. The total amount of liens under the Act “shall not exceed”
       40% of the “verdict, judgment, award, settlement, or compromise.” 770 ILCS 23/10(a) (West
       2012). If the total amount of liens under the Act exceeds 40% of the “verdict, judgment, award,
       settlement, or compromise,” then attorney liens “shall not exceed” 30% of the “verdict,
       judgment, award, settlement, or compromise.” 770 ILCS 5/1 (West 2012); 770 ILCS 23/10(c)
       (West 2012). The words “verdict, judgment, award, settlement, [and] compromise” are not
       defined by the Act or the Attorneys Lien Act; however, the consistent use of terminology
       shows that the legislature intended health care liens and attorney liens to be calculated from the
       same total. Interpreting the statute as plaintiffs suggest would require us to read into the Act
       and the Attorneys Lien Act an exception that was not expressed by the legislature, which we
       cannot do. Krautsack, 223 Ill. 2d at 567-68.
¶ 23        Moreover, the definitions of these words do not alter our understanding of the statutes.
       According to Black’s Law Dictionary: “verdict” is defined as a “jury’s finding or decision on
       the factual issue of a case” or “in a nonjury trial, a judge’s resolution of the issues of a case”
       (Black’s Law Dictionary 1554 (7th ed. 1999)); “judgment” is defined as a “court’s final
       determination of the rights and obligations of the parties in a case” (id. at 846); “award” is
       defined as a “final judgment or decision, esp. one by an arbitrator or by a jury assessing
       damages” (id. at 132); “settlement” is defined as an “agreement ending a dispute or lawsuit”
       (id. at 1377); and “compromise” is defined as an “agreement between two or more persons to


                                                    -6-
       settle matters in dispute between them” (id. at 281). None of the words used in the statute
       suggest that the legislature intended a health care lien to be calculated based on the “verdict,
       judgment, award, settlement, or compromise” after the subtraction of attorney fees and costs.
       The statute simply says that the health care lien total may not exceed 40% of the “verdict,
       judgment, award, settlement, or compromise.”
¶ 24        The Act expressly provides that health care liens “shall be satisfied to the extent possible”
       and that the statutory limitations may be reduced or waived “only by the lienholder.” 770 ILCS
       23/10(c) (West 2012). This shows that the legislature intended for health care providers to
       receive as much of their liens as possible within the limitations of the statute. See In re Estate
       of Wade, 156 Ill. App. 3d 844, 848 (1987) (finding that, under the Hospital Lien Act (Ill. Rev.
       Stat. 1985, ch. 82, ¶ 97),3 once a hospital lien was established, “the trial court has no discretion
       to reduce the amount of the lien”). As a court, we are limited by the rules of statutory
       construction and cannot add words to a statute to change its meaning. Hyster Co. v. Industrial
       Comm’n, 125 Ill. App. 3d 867, 869 (1984) (citing Harvey Firemen’s Ass’n v. City of Harvey,
       75 Ill. 2d 358, 363 (1979)). Neither can we read into the statutes an exception that was not
       expressed by the legislature. Krautsack, 223 Ill. 2d at 567-68. Here, the plain language of the
       Act and the Attorneys Lien Act is unambiguous and the language must therefore be given
       effect without other aids of statutory construction. Id. at 553. Based on the plain language of
       the Act and the Attorneys Lien Act, we hold that both health care liens and attorney liens are
       calculated from the same total: they must be calculated based on an injured plaintiff’s total
       recovery resulting from the plaintiff’s claims or causes of action based on the injury.
¶ 25        Our interpretation of the statute is supported by case law. Our supreme court has held that
       shifting attorney fees to a health care lienholder is not permitted. See Maynard v. Parker, 75
       Ill. 2d 73, 75-76 (1979); Wendling v. Southern Illinois Hospital Services, 242 Ill. 2d 261, 271
       (2011). In Maynard, the plaintiff was injured in an automobile accident and filed suit to
       recover damages for the injuries he sustained. Maynard, 75 Ill. 2d at 74; Maynard v. Parker, 54
       Ill. App. 3d 141, 142 (1977). The hospital’s bill for services in treating the plaintiff totaled
       $11,027.96 and the hospital served a notice of lien on the plaintiff in that amount pursuant to
       the Hospital Lien Act. Maynard, 75 Ill. 2d at 74. The plaintiff’s suit was settled for $37,500
       and the plaintiff filed a petition to adjudicate the rights of the parties. Id. The circuit court
       ordered the hospital to pay the plaintiff’s attorney one-third of the litigation costs incurred and
       one-third of the amount claimed in its lien, or a total of $3,881.46 of its $11,027.96 lien. Id.
       The hospital appealed the circuit court decision, the appellate court reversed, and our supreme
       court granted the plaintiff’s petition for leave to appeal. Id.
¶ 26        On appeal, the plaintiff argued that the circuit court correctly ordered the hospital to pay a
       portion of his attorney fees and costs pursuant to the common fund doctrine. Id. at 74-75. The
       common fund doctrine provides “a litigant or a lawyer who recovers a common fund for the
       benefit of persons other than himself or his client is entitled to a reasonable attorney’s fee from
       the fund as a whole. [Citation.] Underlying the doctrine is the equitable concept that the
       beneficiaries of a fund will be unjustly enriched by the attorney’s services unless they
       contribute to the costs of litigation.” (Internal quotation marks omitted.) Wendling, 242 Ill. 2d
       at 265. The Maynard court however disagreed with the plaintiff, observing that the “plaintiff’s

          3
           The Hospital Lien Act was one of the eight statutes that were repealed with the enactment of the
       Health Care Services Lien Act. See 770 ILCS 23/35 (West 2012).

                                                    -7-
       liability to the hospital was not dependent upon the creation of a fund; plaintiff was a debtor
       obligated to pay for the services rendered by the hospital out of any resources which might
       become available to him.” Maynard, 75 Ill. 2d at 75. The court also noted that the Hospital
       Lien Act limited the hospital’s recovery to, at most, one-third of the plaintiff’s recovery. Id.
       The court concluded that the common fund doctrine did not apply to the case before it. Id. at
       75-76.
¶ 27       In Wendling, the plaintiffs were injured in separate motor vehicle accidents and treated by
       hospitals owned by the defendant. Wendling, 242 Ill. 2d at 264. The hospitals filed health care
       liens under the Act. Id. Both plaintiffs settled and filed petitions to adjudicate the liens and
       argued that, pursuant to the common fund doctrine, the plaintiffs’ attorneys were entitled to
       additional attorney fees equal to one-third of the amount of the hospitals’ liens, to be paid by
       the hospitals. Id. The circuit court agreed, finding that the plaintiffs’ attorneys were entitled to
       30% of the plaintiffs’ total recovery and one-third of the amount of the hospitals’ liens, and
       ordered the hospitals’ share of the recovery be reduced by one-third to reflect the hospitals’
       share of the legal fees. Id. The appellate court affirmed and the hospitals appealed. Id.
¶ 28       Relying on Maynard, the supreme court explained:
                    “Illinois courts have never applied the common fund doctrine to a creditor-debtor
                relationship, such as the one between the Hospitals and the plaintiffs in the instant case.
                In fact, in [Maynard], this court expressly held that the doctrine was inapplicable to a
                hospital holding a statutory lien. *** In contrast to other ‘common fund’ cases, where
                the beneficiaries of the fund would not be paid absent the creation of the fund, the
                hospital’s recovery of its charges did not depend on the creation of the fund. ‘[P]laintiff
                was a debtor obligated to pay for the services rendered by the hospital out of any
                resources which might become available to him.’ [Citation.] *** [The Maynard] court
                further noted that, unlike in other common fund cases, the amount of the hospital’s lien
                was limited by statute to a certain percentage of the plaintiff’s recovery. [Citation.]
                Under those circumstances, the hospital was not unjustly enriched by the attorney’s
                services, and, thus, was not required to contribute to the costs of litigation.” Wendling,
                242 Ill. 2d at 265-66.
       The court concluded that, in the case before it, the attorneys obtained funds for the plaintiffs’
       benefit, not for the benefit of a class, and did so regardless of the hospitals’ interests. Id. at 271.
       Therefore, the court held that the common fund doctrine did not apply to hospitals attempting
       to recover health care liens under the Act. Id. at 263.
¶ 29       Here, by requesting that the attorney lien be subtracted from a plaintiff’s total recovery
       before the health care services liens are calculated, plaintiffs are requesting to shift their
       attorney fees and costs in part onto the health care services lienholders. Because the Illinois
       Supreme Court has expressly disallowed the shifting of attorney fees and costs onto health care
       services lienholders, plaintiffs’ interpretation of the Act is incorrect.
¶ 30       Larmena also relies on section 40 of the Act to support her formula for lien calculation.
       Section 40 provides: “Nothing in this Act shall affect the priority of any attorney’s lien under
       the Attorneys Lien Act.” 770 ILCS 23/40 (West 2012). Although the language quoted directly
       above appears in the Act, we do not find that this language suggests or requires that an attorney
       lien should be subtracted from a plaintiff’s recovery before a health care lien is calculated.
       Stroger suggests that neither that Act nor the Attorneys Lien Act provide that attorney liens are
       superior or inferior to health care services liens. However, we need not interpret the priority of

                                                      -8-
       any lien or whether one is superior or inferior to the other in this case because the plain
       language of the Act and the Attorneys Lien Act divide up 100% of plaintiff’s total recovery so
       that all interests receive payment in the percentages provided by the legislature.
¶ 31        The Fifth District recently considered the same question presently before this court in
       Stanton v. Rea, 2012 IL App (5th) 110187. In Stanton, the plaintiff was injured in an
       automobile accident and incurred hospital bills in excess of $4,000. Id. ¶ 3. The plaintiff filed
       suit against the drivers of the two other cars for injuries she sustained in the accident, but one
       was uninsured, so the case proceeded against the insured defendant only. Id. After a jury trial,
       the court granted the plaintiff’s motion for a directed verdict against the defendant on the issue
       of liability. Id. ¶ 4. The jury then awarded damages to the plaintiff in the amount of $13,506.80
       and the court entered a judgment in that amount, plus $3,919.79 in costs. Id. Ultimately, a
       check was issued by the defendant’s insurance company in the amount of $14,520.86. Id. ¶ 5.
       The plaintiff filed a petition to adjudicate liens and the court divided up the funds, applying
       30% of the verdict to attorney fees, 40% of the verdict to the payment of the plaintiff’s medical
       liens, and the court ordered the plaintiff to pay the costs in acquiring the verdict. Id. Therefore,
       after the distribution, the plaintiff was left with nothing. Id. ¶ 6.
¶ 32        The plaintiff appealed, arguing that the circuit court erred in making her pay all the costs of
       acquiring the verdict and incorrectly interpreted the Act. Id. ¶ 10. “According to [the] plaintiff,
       the only clear and fair interpretation is to begin computation after expenses have been deducted
       from the amount of the original verdict.” Id. The Fifth District agreed with the plaintiff and
       began by distinguishing Wendling from the case before it, noting that Wendling dealt with
       attorney fees, while in Stanton the court was dealing with the costs associated with acquiring a
       verdict. Stanton, 2012 IL App (5th) 110187, ¶ 13. The Stanton court further explained that the
       common fund doctrine had no application and based its analysis solely on interpretation of the
       Act. Id. The Stanton court then reasoned:
                    “In the instant case, the attorney’s lien was reduced to 30%, down from the
                one-third contingency fee agreed to by plaintiff, and lienholders under the Act were
                limited to 40% of the judgment. However, because of the high costs it took to secure a
                judgment, there was literally no money left for plaintiff. The costs of the litigation
                simply wiped out plaintiff’s 30%. After a careful reading of the Act, we agree this was
                not the intention of our General Assembly. The intent of the law is clear that plaintiff
                should receive 30% of the amount of the settlement for her injuries after all liens,
                expenses, and medical bills have been paid.
                    In order to ensure that plaintiff receives 30% of the judgment as intended by the
                Act, it is necessary that computation of the 40% does not begin until costs associated
                with bringing the case to trial and securing payment of the judgment have been
                deducted from the amount of the original verdict. In the instant case, the trial court
                should have begun its calculations of 40% for the lienholders after payment of attorney
                fees and costs necessary in securing the judgment.” Id. ¶¶ 17-18.
       The Fifth District therefore reversed the judgment of the circuit court and remanded the cause
       for further proceedings.
¶ 33        Nonetheless, for the reasons stated above, we find that a circuit court may not subtract
       attorney fees and costs from a plaintiff’s recovery before calculating health care services liens
       from the resulting subtotal; the calculation of a health care services lien must be calculated


                                                    -9-
       from plaintiff’s total recovery. To the extent that the Fifth District in Stanton suggests
       otherwise, we disagree.
¶ 34       Larmena also contends that Stroger did not perfect its lien and is not entitled to any
       recovery. Wolf has conceded that Stroger perfected its lien against her. Specifically, Larmena
       argues that Stroger did not specify the name of the party alleged to be liable or the address of
       the health care provider, and that Stroger did not serve the liens on Larmena as required by the
       Act. Stroger responds that its lien was perfected and that, regardless, strict compliance was not
       necessary once Larmena filed a motion to adjudicate the lien, relying on Cirrincione v.
       Johnson, 287 Ill. App. 3d 683 (1997), aff’d in part& rev’d in part on other grounds, 184 Ill. 2d
       109 (1998).
¶ 35       Section 10(b) of the Act states that “[t]he lien shall include a written notice containing the
       name and address of the injured person, the date of the injury, the name and address of the
       health care professional or health care provider, and the name of the party alleged to be liable
       to make compensation to the injured person for the injuries received.” 770 ILCS 23/10(b)
       (West 2012). The Act also provides that the lien should be served on the injured person and
       that service “shall be made by registered or certified mail or in person.” Id.
¶ 36       Here, the record contains two notices of lien from Stroger. Both notices state that Stroger
       provided services to Larmena, who was injured “on or about June 06, 2006,” and list an
       address for Larmena. However, the first notice, dated August 10, 2009, does not list an address
       for Stroger and both notices state only that the “parties alleged to be liable to make
       compensation for the injuries sustained by the Patient are unknown individual[s].” In addition,
       the record does not show that Larmena herself was served with either notice of lien. The
       August 2009 notice was received and signed for by someone at the office of Bruce Farrell Dorn
       & Associates in August 2009; however, there is no signature to indicate Larmena received the
       notice and the envelope addressed to Larmena is stamped as having an insufficient address.
       The second notice, dated July 15, 2010, was received and signed for by someone at the
       Dinizulu Law Group, but there is no signature to indicate Larmena received the notice and the
       envelope addressed to Larmena is stamped “Return to Sender.”
¶ 37       Nonetheless, in Cirrincione, the First District found a physician’s lien was valid despite
       technical deficiencies where the injured party’s lawyer had acknowledged the lien.
       Cirrincione, 287 Ill. App. 3d at 687-88. There, the physician’s lien failed to comply with the
       requirements of the Physicians’ Lien Act (770 ILCS 80/1 (West 1994))4 because it failed to
       include, in part: the injured party’s address, the date of the injury, and the name of the party or
       parties liable for the injury. The supreme court affirmed the appellate court’s holding that the
       lien was valid. Cirrincione, 184 Ill. 2d at 113. The supreme court noted:
                   “ ‘The doctrine of strict construction was never meant to be applied as a pitfall to
               the unwary, in good faith pursuing the path marked by the statute, nor as an ambuscade
               from which an adversary can overwhelm him for an immaterial misstep. Its function is
               to preserve the substantial rights of those against whom the remedy offered by statute is
               directed, and it is never employed otherwise.’ [Citation.]
                   In this case, the rights of the parties have not been prejudiced by technical
               difficulties in the lien. Both [the injured party’s attorney] and [the injured party] had
               actual notice, and those not served with the lien are not parties to this action.
          4
           See 770 ILCS 23/35 (West 2012).

                                                   - 10 -
                Furthermore, any missing information was already known by [the injured party’s
                attorney]. In short, the errors were not material. To invalidate the lien due to the instant
                technicalities would serve no purpose and would worship form over substance. It
                would also be contrary to the purpose of the lien, which is to lessen the financial burden
                on those who treat nonpaying accident victims.” Id. at 113-14.
       In the present case, even if Stroger’s lien did not strictly comply with the Act’s requirements, it
       substantially complied. In addition, Larmena had actual notice of Stroger’s lien. In Larmena’s
       motion to adjudicate and/or quash any and all liens, she stated that a claim had been asserted by
       Stroger for a lien of $5,378.40. 5 Therefore Larmena’s rights were not prejudiced by any
       deficiencies in the lien. Id. Larmena argues that Cirrincione should not apply because it was
       decided under a different, old act and because the underlying facts in Cirrincione were
       different. However, Larmena fails to cite any authority to support her argument. See Ill. S. Ct.
       R. 341(h)(7) (eff. July 1, 2008) (the argument section of the party’s brief “shall contain the
       contentions of the [party] and the reasons therefor, with citation of the authorities *** relied
       on”). In addition, although Cirrincione was decided under the Physicians’ Lien Act, we note
       that the lien requirements under the Physicians’ Lien Act are virtually identical to the lien
       requirements under the Act. Compare 770 ILCS 23/10(b) (West 2012); 770 ILCS 80/1 (West
       1994). We find no reason to conclude that the holding in Cirrincione would not be applicable
       under the current Act. Therefore, we find that Stroger’s lien was valid.
¶ 38       As a final matter, Stroger claims that, based on the record, it is entitled to its full lien in case
       No. 1-13-2552. Stroger argues that no other provider perfected a lien, that it is entitled to up to
       one-third of the recovery, and, because its total lien is less than one-third of Larmena’s
       recovery, it is entitled to its full lien of $4,185.60. See 770 ILCS 23/10 (West 2012) (“the
       amounts of liens *** are subject to the one-third limitation under this subsection”). Larmena
       does not respond to this particular argument. See Ill. S. Ct. R. 341(h) (eff. July 1, 2008) (the
       argument section of the party’s brief “shall contain the contentions of the [party] and the
       reasons therefor, with citation of the authorities *** relied on”). Therefore, we reverse and
       remand this cause to the circuit court with instructions to award Stroger its total lien, in the
       amount of $4,185.60.
¶ 39       Based on the foregoing, we conclude that the circuit court in case No. 1-13-2243 properly
       awarded Stroger its full lien under the Act. We further conclude that the circuit court in case
       No. 1-13-2552 erred in calculating Stroger’s lien from the subtotal resulting after subtracting
       attorney fees and costs from Larmena’s recovery. Accordingly, we affirm the judgment of the
       circuit court in case No. 1-13-2243 and reverse and remand the judgment of the circuit court in
       case No. 1-13-2552 for further proceedings consistent with this opinion.

¶ 40       Affirmed in part and reversed in part; cause remanded.




           We note that, according to Stroger, Larmena’s motion was inaccurate as to its total lien against her.
           5

       The bills attached to Stroger’s notice of lien in the record show that its total lien was $4,185.60.

                                                      - 11 -